Citation Nr: 9900444	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  94-38 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for hemorrhagic gastritis, 
claimed also as vasovagal syncope.


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active service from February 1992 to April 
1993.

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from a September 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefit for a chronic 
gastrointestinal disability.  

In November 1997 the Board remanded the case in order to 
afford the veteran a VA examination and obtain a physician's 
opinion.  The additional development being complete, the case 
is now ready for review by the Board.   


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he suffers from hemorrhagic 
gastritis (claimed also as vasovagal syncope) which had its 
onset during his military service.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veterans claim of 
entitlement to service connection for hemorrhagic gastritis, 
claimed also as vasovagal syncope, is not well grounded.


FINDING OF FACT

There is no competent medical evidence of a nexus between the 
claimed hemorrhagic gastritis (vasovagal syncope) and the 
veteran's military service or any incident during such 
service.


CONCLUSION OF LAW

The veterans claim of entitlement to service connection for 
hemorrhagic gastritis, claimed also as vasovagal syncope, is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that a veteran is entitled to service 
connection for disability resulting from a disease or injury 
incurred or aggravated while in service.  38 U.S.C.A. § 1110 
(West 1991);  38 C.F.R. § 3.303 (1998).  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b) (1998).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998).

However, the Board must first determine whether the veteran 
has submitted a well-grounded claim as required by 
38 U.S.C.A. § 5107(a).  A well grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  While the claim need not be conclusive, it 
must be accompanied by supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

To establish that a claim for service connection is well 
grounded, a veteran must present medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Alternatively, the United States Court of Veterans Appeals 
(Court) has indicated that a claim may be well grounded based 
on application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The Court held 
that the chronicity provision applies where there is 
evidence, regardless of its date, which shows that a veteran 
had a chronic condition either in service or during an 
applicable presumption period and that the veteran still has 
such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage, 10 Vet. 
App. at 498.

The veteran was examined by the VA in July 1993.  No 
objective signs or manifestations of hemorrhagic gastritis 
were reported specifically by the examiner.  A half inch 
subcutaneous nodule was present in the region of the 
epigastrium.  Tenderness was elicited in the region of the 
epigastrium.  The diagnoses were  (1) subcutaneous epigastric 
nodule, probable lipoma, and (2) history of hemorrhagic 
gastritis and vasovagal syncope (one episode) cause unknown.  

The veteran was examined by the VA in February 1994.  An 
Upper GI series the previous month was normal.  On physical 
examination, the veterans complaints were noted.  There was 
slight epigastric tenderness present with deep palpation.  A 
small ventral hernia was noted in the upper abdomen.  The 
diagnoses were gastritis and ventral hernia.  

VA outpatient records relative to 1994, 1995, and 1996 are 
associated with the claims folder.  

The veteran has not submitted evidence that he currently 
suffers from hemorrhagic gastritis.  The April 1998 VA 
examiner stated that with respect to the veteran's reported 
nausea and vomiting episodes, "there is no indication that he 
has a continuing gastritis."  Additionally, there is no 
medical evidence linking any claimed gastritis (vasovagal 
syncope) to his military service.  It appears that any pain 
or other symptomatology he may have experienced during 
service did not result in chronic disability.  While a 
February 1993 German hospital report reflects that the 
veteran was diagnosed with hemorrhagic gastritis and 
vasovagal syncope, it was noted on the veteran's Report of 
Medical History portion of his February 1993 separation 
physical that he had not experienced any episodes since that 
time.  In fact, the veteran's service medical records do not 
contain a diagnosis of hemorrhagic gastritis or vasovagal 
syncope.  While the February 1993 Report of Medical 
examination noted an episode of vasovagal syncope and an 
episode of hemorrhagic gastritis, no active symptomatology or 
current diagnoses of those disorders were reported.

At the April 1998 VA examination, the veteran complained of a 
"tender knot" in the epigastric area of his abdomen.  
Examination revealed that the veteran had an epigastric 
hernia.  However, as noted by the examiner, the veteran's 
service records do not reveal that the veteran was ever 
diagnosed with an epigastric hernia in service.  More 
importantly, there has been no medical evidence submitted 
that links any complaints or symptomatology exhibited by the 
veteran during service to his epigastric hernia.

In essence, the VA examiner reviewed the records and made a 
detailed analysis of the evidence.  The examiner found no 
current evidence of hemorragic gastritis and the examiner 
reported no link or connection between the epigastric hernia 
and symptoms in service.  

As for the veterans contentions that his claimed hemorrhagic 
gastritis and epigastric hernia are related to service, the 
etiology or pathology of a disability or disease involves a 
medical question that the veteran is not qualified to answer.  
Where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is required to fulfill the well-grounded claim requirement of 
section 5107(a); where the determinative issue does not 
require medical expertise, lay testimony may suffice by 
itself.  Godfrey v. Brown, 7 Vet. App.  398, 405 (1995).  
In the present case, there is no competent evidence in the 
form of medical evidence linking the veterans claimed 
hemorrhagic gastritis or epigastric hernia to service.  
Moreover, there is no medical evidence linking any continuity 
of symptomatology which the veteran claims to his disorders, 
and, under such circumstances, the claim is not well 
grounded.  See Savage, supra. 

By this decision, the Board is informing the veteran that 
competent medical evidence of a current disability and 
causation is required to render his claim well grounded.  See 
38 U.S.C.A. § 5103(a) (West 1991); Robinette v. Brown, 8 Vet. 
App. 69 (1995).

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claim for 
service connection plausible.  See generally McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).


ORDER

Service connection for hemorrhagic gastritis, claimed also as 
vasovagal syncope, is denied.



		
	BRUCE KANNEE	
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
